NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        FEB 24 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

GASTON PONCE-SALAZAR, AKA                       No.    15-71770
Gaston Salazar Ponce,
                                                Agency No. A088-659-307
                Petitioner,

 v.                                             MEMORANDUM*

ROBERT M. WILKINSON, Acting
Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Gaston Ponce-Salazar, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the

agency’s factual findings. Conde Quevedo v. Barr, 947 F.3d 1238, 1241 (9th Cir.

2020). We deny the petition for review.

      The record does not compel the conclusion that Ponce-Salazar established

changed or extraordinary circumstances to excuse his untimely asylum application.

See 8 C.F.R. § 1208.4(a)(4)-(5). Thus, Ponce-Salazar’s asylum claim fails.

      Substantial evidence supports the agency’s determination that Ponce-Salazar

failed to establish an objectively reasonable fear of future persecution. See

Nagoulko v. INS, 333 F.3d 1012, 1018 (9th Cir. 2003) (possibility of future

persecution “too speculative”). Thus, Ponce-Salazar’s withholding of removal

claim fails.

      Substantial evidence also supports the agency’s denial of CAT relief because

Ponce-Salazar failed to show it is more likely than not he will be tortured by or

with the consent or acquiescence of the government if returned to Mexico. See

Aden v. Holder, 589 F.3d 1040, 1047 (9th Cir. 2009).

      PETITION FOR REVIEW DENIED.




                                          2